Per Curiam.

In these cases, which were suits brought under § 266, Judicial Code, as amended by the Act of March 4, 1913, c. 160, 37 Stat. 1013, for a preliminary and permanent injunction, a preliminary injunction was denied by the District Court and a stay granted until an application eóuld be made to this court. As the District Court is *577familiar with the character of the case, and we are not, we deny the motion for a stay, with leave to apply to the District Court for a stay until the matter can be disposed of here, if in its judgment it deem that such a stay should be granted. The motion to advance is granted and the cases set for hearing on the first Monday in November.
Mr. S. R. Prince, Mr. L. E. Jeffries and Mr. A. B. Andrews for appellants in Nos. 927, 928.
Mr. Murray Allen, Mr. Forney Johnston and Mr. James F. Wright for appellant in No. 960.
Mr. Thomas W. Davis for appellant in No. 961.
Mr. W. B. Rodman for appellant in No. 962. Mr. James S. Manning and. Air. William P. Bynum for appellees.